IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JOSE M. FELICIANO,                      :   No. 73 MAP 2016
                                        :
                 Appellant              :
                                        :   Appeal from the Order of
                                        :   Commonwealth Court dated 5-17-2016,
           v.                           :   exited 5-18-2016, at No. 406 MD 2015.
                                        :
                                        :
DORINA VARNER, CHIEF GRIEVANCE          :
OFFICER, PA. DEPT. OF CORR.,            :
RHONDA HOUSE, SCI-FAYETTE,              :
GRIEVANCE COORDINATOR, BRIAN V.         :
COLEMAN, SUPERINTENDENT SCI-            :
FAYETTE, AND HON. KATHLEEN KANE,        :
ATTORNEY GENERAL, COMM. OF PA.,         :
                                        :
                 Appellees              :


                                   ORDER



PER CURIAM                                        DECIDED: March 28, 2017

     AND NOW, this 28th day of March, 2017, the Order of the Commonwealth Court

is hereby AFFIRMED.